Citation Nr: 0839628	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-36 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial increased evaluation for the 
veteran's service-connected lumbar strain, currently rated as 
10 percent disabling.

2.  Entitlement to an initial increased evaluation for the 
veteran's service-connected carpal tunnel syndrome, left 
wrist (non-dominant), currently rated as 20 percent 
disabling.

3.  Entitlement to an initial increased evaluation for the 
veteran's service-connected carpal tunnel syndrome, right 
wrist (dominant), currently rated as 20 percent disabling.

4.  Entitlement to an initial increased evaluation for the 
veteran's service-connected residuals of facture, status post 
open reduction, internal fixation, left ankle, with mild 
degenerative changes, currently rated as 10 percent 
disabling.

5.  Entitlement to an initial increased evaluation for the 
veteran's service-connected hiatal hernia with 
gastroesophageal reflux disease, currently rated as 10 
percent disabling.

  
ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had 20 years of active duty service ending with 
his retirement in November 2004.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2007, a 
statement of the case was issued in October 2007, and a 
substantive appeal was received in November 2007.  

The issue of entitlement to an initial compensable evaluation 
for scars, residual of open reduction, internal fixation, 
left ankle, was also on appeal.  However, prior to 
certification of this case to the Board, in a February 2008 
statement, the veteran withdrew his appeal of this issue.  
Thus, there remain no allegations of errors of fact or law 
for appellate consideration of this issue.  See 38 C.F.R. § 
20.204


FINDING OF FACT

In an October 2008 statement to the Board, the veteran 
indicated that he no longer wished to pursue an appeal on the 
issues of entitlement to initial increased evaluations for 
his service-connected lumbar strain; carpal tunnel syndrome, 
left and right wrists; left ankle; and hiatal hernia.  




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran, as it relates to the issues of entitlement to 
initial increased evaluations for his service-connected 
lumbar strain; carpal tunnel syndrome, left and right wrists; 
left ankle; and hiatal hernia, have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R.  §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran, in a written statement 
submitted to the Board in October 2008, withdrew his appeal 
as to the issues of entitlement to initial increased 
evaluations for his service-connected lumbar strain; carpal 
tunnel syndrome, left and right wrists; left ankle; and 
hiatal hernia.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration of these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal of these issues and they are dismissed without 
prejudice.  




ORDER

The appeal as to the issues of entitlement to initial 
increased evaluations for the veteran's service-connected 
lumbar strain; carpal tunnel syndrome, left and right wrists; 
left ankle; and hiatal hernia is dismissed.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


